Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
 “Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error” (MPEP 1414(II)(C)).
The error statement does not include any reference to any specific claim having the specific claim language wherein lies the error.
Claims 21-40 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.

Patent Owner’s response regarding the defective declaration is noted. Patent owner is required to file a new declaration containing a revised error statement which specifically points out a claim and the specific claim language where in the error lies.


Withdrawn Rejections
Patent owner’s 11/1/21 amendment corrects the 35 U.S.C. 251 issues with regard to Recapture and Original Patent, and 112 indefiniteness.  Therefore, the rejections of claims 21-40 under 35 U.S.C. 251 as being improper recapture, and for failing to satisfy the original patent requirement, are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Independent claim 21 recites the limitation, “a winding trajectory having an angular extent between 180° and 900°.”  Claim 28 ultimately depends from claim 21, and recites the limitation, “a winding trajectory having an angular extent between 90 degrees and 900 degrees.”  90 degrees does not further limit 180 degrees.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-29, 32-37, 39 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. No. 9,186,249 to Rolando et al (“Rolando ‘249”), of record.
Rolando ‘249 discloses an implant device and kit having all the limitations as recited in claims 21-25, 27, 28, 32-36, 39 and 40, including:
With respect to claims 21-25, 35, 36 and 39, Figs. 5b and 23-27, and cols 1, lines 36-53 and 7, lines 43-52, of Rolando ‘249 disclose an implantable heart valve 1 (e.g. mitral valve) with a plurality of elongated anchoring members 10 with proximal portions 10a and rolled up portions 10c, wherein the anchoring members have a “first” condition (Fig. 24) for insertion to the implant site, and a “second” condition (Fig. 5b) upon implantation, the second condition with a winding trajectory having an angular extent between 180° and 900° and shaped so as to entrap/grasp “natural tissues at the annular site (e.g. annulus proper, natural valve leaflets, chordae tendineae and so on)” (col. 7, lines 43-48);  
With respect to claim 26, col. 7, lines 8-12 of Rolando ‘249 discloses, “In various embodiments, the anchoring members 10 may be attached  to the armature 2 by being produced as a single piece (e.g. same material) with the armature 2…”;

With respect to claim 28, rolled up portion 10c extends between 90° and 900°;
With respect to claims 29 and 37, Figs. 5b, 16-18, 20 and 21 show embodiments of rolled up portions 10c extending between 180° and 360°;
With respect to claims 32, 33 and 40, the anchoring members include shape memory material.  See Rolando ‘249, col. 13, lines 30-35; and
With respect to claim 34, Figs. 23-26 of Rolando ‘249 disclose constraint member S.
  
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  

Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. App. Pub. US 2014/0277423 A1 to Alkhatib et al. (“Alkhatib ‘423”).
Alkhatib ‘423 discloses various embodiments of an implant device and kit having all the limitations as recited in claims 21-40, including:
entrap one or more native valve leaflets” is a recitation of intended use.  Contrary to patent owner’s arguments, legs 320 (Fig. 3B) are structurally capable of curling around and “entrapping” a valve leaflet as the legs transition to the second “relaxed” configuration.  Thus, the intended use has been considered, but does not serve to structurally distinguish the claimed device over the applied reference.
With respect to claim 22, para. 0027 discloses mitral valve;
With respect to claims 25 and 39, Figs. 8A-8C and para. 0055 disclose the rolled up sealing rings 850 disposed in various locations within a native valve annulus adjacent native leaflets 803, including below the leaflets (Fig. 8A), above the leaflets (Fig. 8C), and within the leaflets (Fig. 8B).  The Fig. 8B position is reasonably an “adapted to grasp” position.  Additionally, “adapted to grasp” is met via the last seven lines of para. 0055 – “It will be appreciated that the combination of any of these sealing rings may be possible.  For example, a heart valve may include two sealing rings, a first sealing ring 850A configured to be disposed below native leaflets 803, and a second sealing ring 850C configured to be disposed above the free edges of native leaflets 803.”  
Additionally, the claim recitation “adapted to grasp one or more of native leaflets and chordae tendinae” is a recitation of intended use.  As discussed with regard to claim 21, legs 720A, 720B (Fig. 7D) of valve 700A are structurally capable of curling around and “grasping” a valve leaflet as the legs transition to the second “relaxed” configuration.  Thus, the intended use has been considered, but does not serve to structurally distinguish the claimed device over the applied reference.

With respect to claims 28-31, 37 and 38, Fig. 3B discloses the spiral-shaped rolled up portion 320 extending in a winding trajectory having an angular extent in excess of 360°;
With respect to claims 32, 33 and 40, see paras. 0038 and 0043 for disclosure of elastic/shape memory material; and
With respect to claim 34, para. 0044 discloses “constraint member” sheath 410.  

Response to Arguments
	The rejections based on Declaration, Recapture, Original Patent, and 112 indefiniteness have been addressed above.

With regard to the standing 102 rejection based on Rolando, Patent Owner argues that claims 21 and 35, as amended, are patentably distinguishable from Rolando.  The examiner disagrees.  At least the embodiment of Fig. 5b of Rolando shows an implantable heart valve  device having elongated anchoring members that at least partially protrude axially outwardly of the annular structure, and wherein winding of the elongated anchoring members from a first condition to a second condition is with a winding trajectory having an angular extent between 180° and 900°.  Note specifically that the Fig. 5b embodiment is shaped so as to entrap/grasp “natural tissues at the annular site (e.g. annulus proper, natural valve leaflets, chordae tendineae and so on)” (col. 7, lines 43-48).  See above for the detailed rejection.

With regard to the standing 102 rejection based on Alkhatib, Patent Owner argues, inter alia, that claims 21 and 35, as amended, are patentably distinguishable from Alkhatib.  Specifically, the language added by amendment, “to entrap one or more native valve leaflets” defines over Alkhatib since the sealing rings (e.g. 350 (Fig. 3B) and 850B (Fig. 8B)) merely abut entrap one or more native valve leaflets”  is a recitation of intended use. The intended use has been considered, but does not serve to structurally distinguish the claimed device over the applied reference.  Contrary to patent owner’s arguments, legs 320 (Fig. 3B) are structurally capable of curling around and “entrapping” a valve leaflet as the legs transition to the second “relaxed” configuration.  Additionally, “entrap” and “grasp” are also met via the configuration of Figs. 8A and 8C (see below), discussed in last seven lines of para. 0055 of Alkhatib – “It will be appreciated that the combination of any of these sealing rings may be possible.  For example, a heart valve may include two sealing rings, a first sealing ring 850A configured to be disposed below native leaflets 803, and a second sealing ring 850C configured to be disposed above the free edges of native leaflets 803.”  One sealing ring on each side of the valve leaflets reasonably “entraps/grasps” the leaflets.


    PNG
    media_image1.png
    309
    231
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    313
    214
    media_image2.png
    Greyscale

 
Additional Relevant References
1) EP 2526899 B1, Repositionable Heart Valve.  See particularly Figs. 100A-100E and para. 0235.  Previously of record.
2) U.S. Pat. App. Pub. US 2013/0190861 A1, Prosthetic Valve for Replacing Mitral Valve.  See particularly Figs.44-45 and 63-70.  Previously not of record.

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,771,132 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Amendments in Reissue Proceedings
The claims as filed in the 11/01/21 amendment are improperly marked.  Patent owner is notified that any subsequent amendment to the specification, claims and/or drawing must comply with 37 CFR 1.173(b). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David O Reip whose telephone number is (571)272-4702.  The examiner can normally be reached on Mon-Fri 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID O REIP/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        



Conferees:       /ple/ and /GAS/